NEWS RELEASE FOR IMMEDIATE RELEASE Stock Symbol: BFSB July 26, 2010 Traded on Nasdaq Global Market CONTACTS: Richard A. Kielty Michael A. Trinidad President and Vice President and Chief Executive Officer Chief Financial Officer (718) 855-8500 BROOKLYN FEDERAL BANCORP, INC. ANNOUNCES A QUARTERLY CASH DIVIDEND OF $0.01 PER SHARE BROOKLYN, N.Y. – July 26, 2010 – On July 23, 2010, the Board of Directors of Brooklyn Federal Bancorp, Inc. (the “Company”) (Nasdaq Global Market: BFSB), the parent company of Brooklyn Federal Savings Bank (the “Bank”), approved a cash dividend of $0.01 per share of common stock. The dividend will be paid to stockholders of record as of August 16, 2010, payable on August 30, 2010. This press release may contain certain “forward-looking statements” which may be identified by the use of such words as “believe,” “expect,”“intend,” “anticipate,” “should,” “planned,” “estimated,” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services.
